DETAILED ACTION
Claims 26 – 45 are currently pending.
Claims 1 – 25 are cancelled.
Claims 26 – 45 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 26 – 45 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fail to teach each and every limitation as set forth in each of the independent claims.  
With respect to claims 26 and 41, the prior art of record does not specifically teach programmable configuration storage to store configuration information for a first matrix, a second matrix, and a third matrix, the configuration information including a first value corresponding to a first number of rows for the first matrix, a second value corresponding to a second number of columns for the first matrix, a third value corresponding to a third number of rows for the second matrix, a fourth value corresponding to a fourth number of columns for the second matrix, a fifth value corresponding to a fifth number of rows for the third matrix, a sixth value corresponding to the sixth number of columns 
With respect to claim 44, the prior art of record does not specifically teach identifying a first one or more registers in the machine, specified by a first operand of the single instruction; identifying a second one or more registers in the machine, specified by a second operand of the single instruction; identifying a third one or more registers in the machine, specified by a third operand of the single instruction; performing dot-products on elements of the second matrix from the second one or more registers and elements of the third matrix from the third one or more registers to generate one or more resulting elements; and accumulating the one or more resulting elements into the first matrix in the first one or more registers; wherein indices of each of the one or more resulting elements are based, at least in part, on configuration information including a first value corresponding to a number of rows for the first matrix, a second value corresponding to a number of columns for the second matrix, and a start row value corresponding to a row of the first matrix at which to restart execution of at least one of the plurality of matrix instructions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY K HUSON/Primary Examiner, Art Unit 2181